PER CURIAM:
En procedimiento sumario sobre reclamación de salarios — 32 L.P.R.A. sees. 3118 a 3133 — la ilustrada sala sentenciadora, ordenó el embargo preventivo de la suma re-clamada en la querella por el celador Rodríguez Bonilla, as-cendente a $76,040.47, al amparo de dicha see. 3133, que auto-riza el embargo sin fianza cuando “la demanda aduzca hechos suficientes para una causa de acción a favor de la parte de-mandante y haya motivos fundados para temer, previa vista al efecto, que de no efectuarse inmediatamente dicho embargo preventivo, la sentencia que se pueda obtener resultará aca-démica porque no habrá bienes sobre los cuales ejecutarlas.”
El tribunal ordenó el embargo sin fianza, sin que el quere-llante presentara prueba tendiente a establecer que existían motivos para temer que la sentencia podía resultar incobra-ble. El tribunal encontró innecesaria la presentación de esa prueba, a base de que 1) el querellante alegó que se había en-terado de que los querellados se proponían vender a la Ad-ministración de Fomento Cooperativo, el proyecto en el cual él trabajó como celador; 2) el querellante tiene un gravamen sobre dicho proyecto, bajo 29 L.P.R.A. see. 186; y 3) el embargo tiene el propósito de asegurar ese gravamen en caso de que el proyecto se venda. En armonía con lo expresado, el *158tribunal ordenó que se depositara en Secretaría la suma de $76,040.47, si la venta llegaba a realizarse.
Ante recurso de certiorari solicitado por los querellados, expedimos orden para que las partes mostraran causa por la cual no debía revocarse dicha orden. El querellante presentó escrito limitándose a exponer que le resultaría oneroso pre-sentar la prueba exigida por la citada see. 3133.
La fianza tiene el propósito de asegurar que, en su día, puedan recobrarse daños causados por embargos preventivos infundados. Por vía de excepción, la citada see. 3133 exime de esa fianza reclamaciones de salarios, cuando exista el peligro de que la sentencia pueda resultar inejecutable.
Ni la alegada onerosidad de probar ese peligro, ni el gravamen que la ley concede a los trabajadores constituyen base para relevar de probar ese peligro. Dicha see. 3133 es clara y no contiene esas excepciones. Cuando la ley es clara, su letra no debe ser menospreciada bajo el pretexto de cumplir su espíritu, 31 L.P.R.A. sec. 14.

Se dejará sin efecto la orden de embargo recurrida, sin 'perjuicio de que dicho embargo, si procede, se perfeccione en la forma dispuesta por ley.